397 F.2d 810
William Chester COLE, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25397.
United States Court of Appeals Fifth Circuit.
July 22, 1968.

James G. Mahorner, Tallahassee, Fla., for appellant.
George R. Georgieff, Asst. Atty. Gen., Tallahasee, Fla., for appellee.
Before POPE,1 TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
The allegations of the petitioner are of such a nature as to require a hearing under 28 U.S.C.A 2243, It could not appear from the application and the file supplied by the state 'that the applicant * * * (was) not entitled' to the writ.


2
The Judgment is reversed.  The case is remanded to the trial court for the purpose of conducting a hearing.



1
 Of the Ninth Circuit, sitting by designation